DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 05/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,980,121 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian D. Ogonowsky (Reg. 31,988) on 05/03/2022.
The application has been amended as follows:
In regards claim 1 (Currently amended) A method for customizing a display comprising: providing a substrate supporting light emitting diodes (LEDs) printed on the 5substrate for generating light, the LEDs being printed as a plurality of groups of LEDs, wherein multiple LEDs in each group are connected in parallel, wherein the LEDs are randomly distributed within each group on the substrate, and wherein the groups of LEDs are printed in a standardized pattern; providing a battery supported by the substrate; 10providing a driver circuit for the LEDs, the driver circuit being supported by the substrate, the substrate, the LEDs, the battery, and the driver circuit being formed as a standardized structure; and after forming the standardized structure, programming the driver circuit to 15energize the plurality of groups of LEDs to create a customized repeating illumination pattern, wherein the illumination pattern is solely designed for a desired visual effect and the LEDs are not interconnected to perform any desired logic or analog function, wherein the driver circuit is configured to dynamically control the LEDs to create an automatically changing visual display without external control signals being 20supplied, wherein different groups of the LEDs are illuminated at different times to create an animated effect based on the programming of the driver circuit;
wherein  an actuator comprises a photo-switch 25supported by the substrate coupled between the battery and the driver circuit that couples 15battery power to the driver circuit when ambient light incident on the photo-switch exceeds a threshold, such that the LEDs are energized only when the ambient light incident on the photo-switch has exceeded the threshold. 
In regards to claim 12 (Currently amended) further comprising providing the actuator on the substrate for energizing the groups of LEDs via the driver circuit at certain times to conserve power.
In regards to claim 13 (Cancelled)
In regards to claim 17 (Currently amended) A customizable display structure, the structure comprising: 10a substrate; light emitting diodes (LEDs) printed on the substrate for generating light, the LEDs being printed as a plurality of groups of LEDs, wherein multiple LEDs in each group are connected in parallel, and wherein the LEDs are randomly distributed within each group on the substrate, 15wherein the groups of LEDs are printed in a standardized pattern; a battery supported by the substrate; and a driver circuit, comprising transistors, for the LEDs, the driver circuit being supported by the substrate, the driver circuit further comprising an interconnection pattern on the 20substrate that conducts power from the battery to selected ones of the groups of LEDs, wherein the driver circuit is programmable to energize the plurality of groups of LEDs to create a customized repeating illumination pattern, wherein the illumination pattern is solely designed for a desired visual effect and the LEDs are not 25interconnected to perform any desired logic or analog function, 16wherein the driver circuit is configured to dynamically control the LEDs to create an automatically changing visual display without external control signals being supplied, wherein different groups of the LEDs are illuminated at different times to create an animated effect based on programming of the driver circuit;
wherein an actuator comprises a photo-switch 25supported by the substrate coupled between the battery and the driver circuit that couples 15battery power to the driver circuit when ambient light incident on the photo-switch exceeds a threshold, such that the LEDs are energized only when the ambient light incident on the photo-switch has exceeded the threshold. 
Allowable Subject Matter
Claims 1-12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1-12 and 14-16, the cited prior art of record does not teach or discloses an method over other claim features “wherein the driver circuit is configured to dynamically control the LEDs to create an automatically changing visual display without external control signals being 20supplied, wherein different groups of the LEDs are illuminated at different times to create an animated effect based on the programming of the driver circuit, wherein an actuator comprises a photo-switch 25supported by the substrate coupled between the battery and the driver circuit that couples 15battery power to the driver circuit when ambient light incident on the photo-switch exceeds a threshold, such that the LEDs are energized only when the ambient light incident on the photo-switch has exceeded the threshold. ” as recited in claim 1.
In regards to claims 17-20, the cited prior art of record does not teach or discloses an method over other claim features “wherein the driver circuit is configured to dynamically control the LEDs to create an automatically changing visual display without external control signals being supplied, wherein different groups of the LEDs are illuminated at different times to create an animated effect based on programming of the driver circuit;
wherein an actuator comprises a photo-switch 25supported by the substrate coupled between the battery and the driver circuit that couples 15battery power to the driver circuit when ambient light incident on the photo-switch exceeds a threshold, such that the LEDs are energized only when the ambient light incident on the photo-switch has exceeded the threshold. ” as recited in claim 17.
The claim in the application are deemed to be directed to nonobvious improvement over Ray et al [US 2014/0268591 A1] who teaches A programmable circuit includes an array of printed groups of microscopic transistors or diodes. The devices are pre-formed and printed as an ink and cured. The devices in each group are connected in parallel so that each group acts as a single device. In one embodiment, about 10 devices are contained in each group so the redundancy makes each group very reliable. Each group has at least one electrical lead that terminates in a patch area on the substrate.
The primary reason of allowance of the claims is improvement with wherein the driver circuit is configured to dynamically control the LEDs to create an automatically changing visual display without external control signals being 20supplied, wherein different groups of the LEDs are illuminated at different times to create an animated effect based on the programming of the driver circuit, wherein an actuator comprises a photo-switch 25supported by the substrate coupled between the battery and the driver circuit that couples 15battery power to the driver circuit when ambient light incident on the photo-switch exceeds a threshold, such that the LEDs are energized only when the ambient light incident on the photo-switch has exceeded the threshold.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844